Citation Nr: 1532045	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-27 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left hip disorder as secondary to the back disorder.

4.  Entitlement to service connection for a right hip disorder as secondary to the back disorder.

5.  Entitlement to service connection for right leg neuropathy as secondary to the back disorder.

6.  Entitlement to service connection for left leg neuropathy as secondary to the back disorder.

7.  Entitlement to service connection for a left shoulder disorder.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, as secondary to the back disorder and the service-connected right shoulder disability.

9.  Entitlement to a rating in excess of 10 percent for right shoulder sprain (previously rated as tendonitis right shoulder, elbow).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1982, from September 1982 to August 1984, and from August 1984 to December 1985.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the April 2012, July 2012, and October 2012 rating decisions of the Department of Veterans Affairs (VA).  Jurisdiction resides with the Providence, Rhode Island RO.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a May 2015 Travel Board hearing, the transcript of which is included in the record. 

The issues of (1) service connection for a back disorder; (2) service connection for a left hip disorder as secondary to the back disorder; (3) service connection for a right hip disorder as secondary to the back disorder; (4) service connection for right leg neuropathy as secondary to the back disorder (5) service connection for left leg neuropathy as secondary to the back disorder; and (6) service connection for an acquired psychiatric disorder, to include major depressive disorder, as secondary to the back disorder and the service-connected right shoulder disability; (7) service connection for a left shoulder disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

During the May 2015 Board hearing, and prior to the promulgation of a decision in the appeal for service connection for a heart disorder and a rating in excess of 10 percent for right shoulder sprain, the Veteran requested that these issues be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of service connection for a heart disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the issue of a rating in excess of 10 percent for right shoulder sprain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the May 2015 Board hearing, the Veteran indicated that he wished to withdraw his appeal regarding the issues of service connection for a heart disorder and a rating in excess of 10 percent for right shoulder sprain.  Therefore, there remain no questions of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the appeal regarding the claims for service connection for a heart disorder and a rating in excess of 10 percent for right shoulder sprain, and they are dismissed.


ORDER

Service connection for a heart disorder is dismissed.

A rating in excess of 10 percent for right shoulder sprain (previously rated as tendonitis right shoulder, elbow) is dismissed.


REMAND

Service Connection for Back, Hips, Neuropathy, and Psychiatric Disorder

The Veteran has stated that he initially injured his lower back when he was installing a turbo fan during service.  During the May 2015 Board hearing, the Veteran's representative noted that the "hips, back, and the neuralgia are all the same claim."  In other words, the Veteran contends that, as a result of his back disorder, he now experiences thigh (hip) numbness and neuropathy of the bilateral lower extremities.  

The Veteran testified that he was in receipt of Social Security Administration (SSA) disability benefits for depression and back problems.  See Board Hearing Transcript at pg. 13.  The United States Court of Appeals for Veterans Claims (Court) has held that where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence. . . cannot be foreclosed absent a review of those records.").  The Board notes that the Veteran submitted a SSA Function Report in February 2013; however, there are no additional SSA documents of record.  As such, the Board finds that a remand for all medical records held by SSA is necessary as it may impact the Veteran's claims for service connection for the back, hip, and neurological disorders.  

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, the Veteran maintains that his depression is a result of chronic pain associated with his chronic back pain and his service-connected right shoulder disability.  See Board Hearing Transcript at pg. 7.  VA treatment records reflect diagnoses of generalized anxiety disorder and major depressive disorder.  As such, the Veteran's claim for service connection for an acquired psychiatric disorder is intertwined (at least in part) with the Veteran's claim for service connection for a back disorder.  The Veteran has also not been afforded a VA examination to assist in determining whether his psychiatric disorders are related to his service-connected right shoulder disability.  Accordingly, a remand is warranted.

Left Shoulder

The Veteran has been diagnosed with degenerative changes of the left shoulder.  See March 2012 VA examination report.  In a July 2011 statement, the Veteran reported that he had experienced left shoulder numbness since service.  Although most service treatment records reflect treatment for the right shoulder, in April 1984, the Veteran reported both right and left arm stiffness for one month.  The Veteran has not been afforded a VA examination regarding the left shoulder.  As such, the Board finds that an examination is necessary to assist in determining whether any diagnosed left shoulder disorder is related to service.	

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records and associate them with the electronic claims file.

2.  The RO/AMC should request from the SSA all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the record.

3.  Then, schedule the Veteran for the appropriate VA examination to assist in determining the nature and etiology of the Veteran's left shoulder disorder.  All necessary tests should be performed.  The claims folder should be reviewed.  The examiner is requested to furnish an opinion as to the following:

Whether it is at least as likely as not (i.e., 
50 percent or greater probability) that any diagnosed left shoulder disorder was incurred in or is otherwise related to service.  The examiner should address the April 1984 service treatment record noting left arm stiffness. 

A complete rationale for the opinions rendered should be provided.

4.  Schedule the Veteran for a VA psychiatric examination to assist in determining the nature and etiology of the Veteran's claimed psychiatric disorders.  All necessary tests should be performed.  The claims folder should be reviewed.  The examiner is requested to furnish an opinion as to the following:

(a) List all current psychiatric diagnoses.

(b)  For each diagnosis, state whether it is at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed psychiatric disorder had its onset in service or is otherwise related to service.

(c)  For each diagnosis, state whether it is at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed psychiatric disorder is caused or aggravated by a service-connected disability.  

(d)  If aggravation is found, the examiner should identify, to the extent possible, the baseline level of severity of the psychiatric disorder before the onset of such aggravation, and the degree to which the aggravation has worsened the osteoporosis. 

The VA examiner is directed that "aggravation" is defined as a permanent increase in the severity of the underlying disability beyond its natural progression. 

A complete rationale for the opinions rendered should be provided.

5.  When the development requested has been completed, the RO/AMC should readjudicate the issues on appeal in light of any additional evidence added to the claims file.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


